--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







March 1, 2006




Mr. Denis J. Fitzpatrick
6202 Chestnut Peak Court
Kingwood, Texas 77345


Dear Denis:


As you are aware, my associate, Mr. Timur Bergaliyev, and I (the “Exchanging
Shareholders”), have entered into an agreement with CRSI Group, Inc., a
publicly-traded Florida corporation (“CRSI”), to merge our companies, Scientific
Industrial Firm DANK LLC, Central Geophysical Expedition LLC, and A-Fidan, LLC
(collectively the “Operating Companies”), into CRSI (the “Merger”). The Merger
is expected to close on May 31, 2006 (the “Closing Date”). Prior to the Closing
Date, the Exchanging Shareholders will organize a company under the laws of the
Netherlands (the “BV-Corp”) which, prior to the Closing Date, will own 95% of
the equity in the Operating Companies. On the Closing Date, the Exchanging
Shareholders shall receive, in direct proportion to their relative interests in
the BV-Corp, the majority of the issued and outstanding common stock of CRSI
(the “Merger Shares”) and will become the majority shareholders of CRSI. I will
become CRSI’s Chairman and Chief Executive Officer. As soon as practicable on or
after the Closing Date, we plan to change the name of CRSI to Caspian
International Oil Corporation (“CIOC” or the “Company”).




I have attached a form of a letter (“Attachment A”) that details the terms of
your employment with CRSI as Executive Vice President, Chief Financial Officer,
and Corporate Secretary. We will cause CRSI to enter into this letter agreement
with you on the Closing Date.


We believe that it is critical that your objectives and ours are mutually
aligned if we are to work so closely together. Therefore, in order to properly
align your objectives and future benefits with ours, the Exchanging Shareholders
and CRSI, respectively, hereby agree to transfer to you or your designee 30,000
shares of the BV-Corp (the “Incentive Shares”) and to award you [options or
SARS] to purchase 300,000 shares of CRSI common stock (the “Incentive Options”
[“SARS”]). One-third of the Incentive Options [SARs] shall vest on each
anniversary date of the Effective Date and shall be exercisable at a price of
$0.65 per share.
 


 
 

--------------------------------------------------------------------------------

 




The Incentive Shares certificate(s) will be issued and transferred as soon as
practicable, but in no event later than the Closing Date and the Incentive
Option (SARS) Agreements will be delivered to you shortly after the Closing
Date. As a result of your ownership in the BV-Corp, it is contemplated that on
the Closing Date, you or your designee will directly receive your proportionate
interest in and distribution of the Merger Shares. In the event the parties to
the Merger decide not to close, your legal right to the Incentive Shares and
Incentive Options [SARS] terminates and you or your designee agrees to return
the Incentive Shares certificate(s) immediately upon such termination.


If the foregoing is acceptable to you, please sign below. On behalf of the
Exchanging Shareholders and CRSI


Very truly yours,




/s/ Nurlan Janseitov
Nurlan Janseitov








ACCEPTED and AGREED this


1st day of March, 2006






/s/ Denis Fitzpatrick
Denis J. Fitzpatrick






 
 

--------------------------------------------------------------------------------

 
 


ATTACHMENT A




 




August 10, 2006




Mr. Denis J. Fitzpatrick
6202 Chestnut Peak Court
Kingwood, Texas 77345


Dear Denis:




This letter will evidence our agreement (“Agreement”) in connection with your
employment by CRSI Group, Inc. (the “Company” or “CRSI”). The terms and
conditions of your employment with CRSI are outlined below:


1.    Position: You will be employed as Executive Vice President, Chief
Financial Officer and Corporate Secretary of CRSI and all of its subsidiaries
and report directly to the principal executive officer of CRSI The term of your
employment shall begin on the Effective Date.


2.    Effective Date: This Agreement shall be effective on the Closing Date (the
“Effective Date”).


3.    Location: Your principal office shall be located in CRSI’s corporate
office in Houston, Texas.


4.    Duties and Responsibilities: 


(a)    As Executive Vice President, Chief Financial Officer and Corporate
Secretary of CRSI, you will be the Company’s principal financial and accounting
officer with responsibility for the general supervision, management, direction
and control of all the financial, legal, and investor relations operations of
CRSI and its subsidiaries. You will also act as the Corporate Secretary of the
Corporation and all of its subsidiaries, performing those functions typically
performed by a Corporate Secretary.
 
 
 
 

--------------------------------------------------------------------------------

 




(b)    During the term of your employment under this Agreement, you shall devote
your full time and attention to execution of your duties and responsibilities
hereunder. The foregoing notwithstanding, the parties recognize and agree that
you may hold a seat on the Board of Directors of one or more other companies,
engage in passive personal investments and in other business, industry, civic
and charitable activities that do not conflict with the business affairs of CRSI
or interfere with your performance of your duties and responsibilities
hereunder. We also recognize and agree that during the first 120 days of your
employment you may address certain duties and obligations remaining to be
performed related to your former employer that are not expected to conflict or
interfere with the performance of your duties and responsibilities hereunder and
that, on occasion, may require your attention.
 
4.    Salary: Your initial base annual salary shall be $170,000 per year (the
“Base Rate”). Such salary shall be paid in 26 equal semi-monthly periods in
accordance with CRSI’s payroll practices.


5.    Incentive Payments: You will from time to time be entitled to receive
shares of CRSI Common Stock, SARs and/or stock options to purchase shares of
CRSI Common Stock, as well as other incentives as may be determined by CRSI’s
Board of Directors.
 
With respect to any plan (“Plan”) under which you are granted shares of CRSI
common stock, SARs or options to purchase shares of CRSI common stock reserved
there under at any time when such stock is publicly traded on (i) the Pink
Sheets (ii) a national securities exchange on which the shares are listed or
(iii) over the counter on an established market, prior to such time as shares or
options granted to you under the Plan are first exercisable, CRSI shall register
the interests in the Plan and the shares of CRSI’s common stock reserved there
under all applicable securities laws.


7.    Annual Bonus: You will be entitled to annual bonuses consisting of cash,
stock, options, and/or SARs based upon your performance and CRSI’s overall
achievement of its corporate goals. The award and amount of such bonus shall be
determined at the discretion of and upon the recommendation of CRSI’s Board of
Directors.


8.    Benefits:  CRSI will require and provide you with an annual physical exam
and a $ 500,000 Term Life Insurance Policy and will pay the standard annual
premium for said policy based on a healthy non-smoker male of your age. . In
addition, CRSI will include you and your spouse in the Company’s medical and
dental health insurance plan which shall be established and approved by the
Company’s Board of Directors. To the extent you and/or your spouse cannot be
directly covered by CRSI’s insurance plan, CRSI shall pay you an equivalent
amount in cash for the period you are not so covered. Additionally, you will be
entitled to all other benefits that are made available to senior executives of
CRSI, including the right to participate in a CRSI 401(K) Retirement Savings
Plan or other similar Plan, but subject to any applicable eligibility
requirements. You will be entitled to 3 weeks vacation time for each year of
your employment during the first five (5) years of your employment and 4 weeks
of vacation for each year thereafter. The Company will provide you with a leased
automobile, or at your option, you may elect to receive a car allowance of $500
per month. You will be allowed to travel business class for all flights over
four (4) hours in length. You will be reimbursed promptly for all reasonable out
of pocket expenses that you incur in connection with your employment.


 
 

--------------------------------------------------------------------------------

 




9.    Executive Kidnapping and Medical Evacuation Program(s): The Company will
provide Executive Kidnapping and Medical Evacuation Program(s) under which you
will be provided coverage subject to policies approved by the Board.


10.        Term of Employment: The term of your employment shall be for a period
of three (3) years from the Effective Date (the “Term”), which Term shall be
automatically renewed and extended for successive periods of one (1) year each
commencing on the anniversary of the Effective Date and on each successive one
(1) year anniversary thereafter (“Renewal Term”) unless either party gives the
other notice of termination at least one hundred twenty (120) days prior to the
end of the Term or any Renewal Term. In such event, your employment will
terminate at the end of the Term or Renewal Term during which such notice was
given. CRSI may not terminate your employment during the Term or any Renewal
Term, other than for cause. As used herein, “cause” means (i) acts and/or
omissions, or a course of conduct that constitute gross negligence or willful
neglect in the performance of your duties and responsibilities that continue for
30 days after written notice from CRSI, (ii) drug abuse, (iii) final conviction
of a felony, other than traffic offenses which do not bring you or CRSI into
disgrace or disrepute, (iv) any act of embezzlement, conversion of goods or
services, or fraud with respect to CRSI, or (v) your breach of this Agreement
which continues for 30 days after written notice from CRSI.


Should CRSI terminate your employment for cause, no notice will be required and
all of your non-vested shares and options will terminate immediately. Should
CRSI elect not to renew your contract after the Term or any Renewal Term, then
you shall keep the vested portion of your restricted stock, SARs, and/or options
and the unvested portion will expire immediately. Should you decide to resign
your position at any time during your employment, then you will keep any vested
portion of your shares, SARs, and options and the non-vested portions of your
shares, SARs, and options will terminate immediately. In each and every case,
all vested shares and options shall be non-forfeitable and shall retain their
original expiration date.


11.    Change of Control: The Change of Control Provision is outlined in Exhibit
(A) attached hereto shall be applicable to you (“the Officer”) so long as you
are employed by CRSI (the “Company”).


12.    Severance Pay: If your employment is terminated without cause, all
unvested shares, SARs, and/or options will vest immediately and, in addition to
payment of your full salary and payment by CRSI of medical insurance premiums
through the Term or Renewal Term, you will be entitled to one-twelfth (1/12) of
the Base Rate as a severance payment for each full or prorated year of
employment. The aggregate amount of such payments shall be considered as
“liquidated damages” and, other than a Change of Control Payment or other
separate agreement between you and CRSI, the Company shall have no further
obligation to you.
 
 
 
 

--------------------------------------------------------------------------------

 




13.    Ownership of Information: All documents, drawings, memoranda, notes,
records, file correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, and all other writings
or materials of any type embodying any information pertaining to the business of
CRSI which you have developed, utilized or had access to during your employment
with CRSI, are and shall be the sole and exclusive property of CRSI. Upon
termination of your employment by CRSI, for any reason, you shall promptly
deliver this property and all copies to thereof to CRSI.


14.    Non-Solicitation: During the term of your employment and for a period of
two (2) years thereafter, you will not, directly or indirectly, solicit or
contact any employee of CRSI, with a view to inducing or encouraging such
employee to leave the employ of CRSI for the purpose of being hired by you, an
employer affiliated with you or any competitor of CRSI.


15.    D&O Insurance and Indemnification: The Company shall purchase a
Director’s and Officer’s Insurance Policy, the terms of which shall be approved
by the Board, which will provide you with Director’s and Officer’s
Insurance necessary to protect you from any and all expenses, obligations,
liabilities, actions, suits or proceedings that may occur as the result of your
employment by the Company. In addition, if at any time, you are a party or are
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that you are or were a director, officer, employee or agent
of CRSI and/or any of its affiliates, or are or were serving at the request of
CRSI as a director, officer, director, employee or agent of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, CRSI shall indemnify you and hold you harmless against expenses
(including court costs and reasonable attorney’s fees), judgments, fines,
penalties, amounts paid in settlement and any other liabilities actually and
reasonably incurred by you in connection with such action, suit or proceeding to
the full extent permitted by law. Expenses (including court costs and reasonable
attorneys’ fees) incurred by you in appearing at, participating in, or defending
any threatened, pending or completed action, suit or proceeding whether civil,
criminal, administrative or investigative, shall be paid by CRSI at reasonable
intervals in advance of the final disposition of such action, suit or proceeding
promptly following receipt of your written claim that shall be filed in
accordance with CRSI’s reimbursement policy as in effect from time to time. The
indemnification provided under this Section 15 shall apply whether or not the
negligence of any party is alleged or proved.






 
 

--------------------------------------------------------------------------------

 




16.    Miscellaneous: All payments required to be made by CRSI hereunder shall
be subject to withholding of such amounts as CRSI may reasonably determine is
should withhold pursuant to any applicable law or regulation. This agreement is
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors, heirs, administrators, executors and assigns.


This agreement contains the entire agreement between the parties concerning the
subject matter hereof and may not be amended or modified except by a writing
signed by both parties.


Should one party waive compliance by the other party to any term or provision of
this agreement, such waiver shall be limited to the facts or circumstances
giving rise to the noncompliance and shall not be deemed either a general waiver
or modification with respect to the term or provision, or part thereof, being
waived, or as to any other term or provision of this agreement, nor shall it be
deemed a waiver of compliance with respect to any other facts or circumstances
then or thereafter occurring. Any notice given hereunder shall be in writing and
shall be deemed given when delivered personally or by courier, or five (5) days
after being mailed, certified or registered mail, duly addressed to the party
concerned at the address such other party shall provide. In the event that any
provision or portion of this agreement shall be determined to be invalid or
unenforceable for any reason, the remaining provisions or portions of this
agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law. The respective rights and obligations of
the parties shall survive any termination of this agreement to the extent
necessary to preserve such rights and obligations.


17.    Applicable Law: This Agreement is entered into under, and shall be
governed for all purposes by the laws of the State of Texas.


18.    Counterparts: This Agreement may be executed in one or more counterparts.














 
 

--------------------------------------------------------------------------------

 




If the foregoing is acceptable to you, please sign below.


Very truly yours,




/s/ Nurlan Janseitov
Nurlan Janseitov
Chairman of the Board
CRSI Group, Inc.




ACCEPTED and AGREED this


10th day of August, 2006




/s/ Denis J. Fitzpatrick
Denis J. Fitzpatrick












 
 

--------------------------------------------------------------------------------

 




EXHIBIT (A)


Change In Control


If, within three (3) months following the occurrence of a Change in Control (as
defined below), the Officer elects to terminate his employment with the Company
because he is no longer functioning in the respective capacity within the
Company or its successor(s), in which he was functioning prior to the Change in
Control or, has had his salary or benefits reduced, or the location of his
principal office moved in excess of 60 miles from his prior office location,
then, in lieu of any severance payments hereunder, the Company shall (1) pay to
the Officer, within 10 days after his election, a lump sum cash payment in an
amount equal to the Change in Control Payment (as defined below), which payment
shall be considered as “liquidated damages” and (2) provide the Officer with
Change in Control Benefits (as defined below). If the Officer’s employment is
terminated prior to the date he elects to terminate but it is reasonably
demonstrated that such termination (a) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control or (b)
otherwise arose in connection with or in anticipation of a Change in Control,
then for all purposes of this paragraph, such termination shall be considered to
have occurred immediately following the Change in Control and the Officer’s
election to so terminate. As used herein, the following terms shall mean:


A “Change in Control” shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s common stock would be converted in whole or in part into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company’s common stock immediately prior to the merger, own
immediately after the merger a majority of the voting stock of the surviving
corporation, or (B) any sale, lease, exchange or transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of the
Company, or (ii) the directors of the Company shall approve any plan or proposal
for the liquidation or dissolution of the Company, or (iii) any “person” (as
such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than the Company or a subsidiary
thereof, shall become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, or
(iv) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
shall cease to constitute at least a majority thereof as a result of the
election of individuals who were not the nominees of the Board of Directors of
the Company or (v) any other event shall occur that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act; provided, however that the term “Change in Control”
shall not include (x) any of the foregoing events if approved by Officer or (y)
any bona-fide financing approved by the Board of Directors.


 
 

--------------------------------------------------------------------------------

 




“Change in Control Benefits” shall mean continued coverage under the Company’s
Director’s and Officer’s and medical and dental health insurance plan for the
Officer and the Officer’s spouse, who were covered under such plans on the day
prior to the Officer’s termination of employment with the Company, for one year
from the date of such termination at no cost to the Officer and his spouse
(provided, however, that in the event that continued participation in any such
Company plan is for whatever reason impossible, the Company shall arrange upon
comparable terms benefits substantially equivalent to those that were provided
under such Company plan).




“Change in Control Payment” shall mean an amount equal to 1.5 times the
Officer’s annual base salary in effect on the date of termination.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------